Citation Nr: 1540932	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  08-20 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had active duty from July 1965 to March 1969.  His award and decorations include a Purple Heart and a Navy Commendation Medal with a Combat "V" device.  He died in October 1989, and the appellant is his widow. 

This appeal is before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2009, the appellant and her son testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In February 2010, the Board reopened and remanded the appellant's claim for service connection for the cause of the Veteran's death.

In January 2014, the Board denied the matter on appeal, and the appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Memorandum Decision, the Court remanded the case to the Board.


FINDINGS OF FACT

1.  A May 2005 rating decision granting service connection for the cause of the Veteran's death was not signed or issued to the appellant by VA, and no notice letter regarding the decision is of record. 

2.  The August 2005 rating decision denying service connection for the cause of the Veteran's death, along with a proper accompanying notice letter, was promulgated and issued to the appellant by VA.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision granting service connection for the cause of the Veteran's death does not constitute a final and binding decision of the RO.  38 U.S.C.A. § 5104 (West 2014); 38 C.F.R. § 3.104 (2015).

2.  The August 2005 rating decision denying service connection for the cause of the Veteran's death constitutes a final and binding decision of the RO.  38 U.S.C.A. § 5104 (West 2014); 38 C.F.R. §§ 3.104, 20.200 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In its January 2014 decision, the Board extensively discussed how VA's duties to notify and assist had been met in this case, the factual background of the case, and how a preponderance of the evidence was against a finding that the Veteran's death was the result of service or a service-connected disability.   These portions of the January 2014 decision are hereby incorporated into this decision by reference.

In its May 2015 Memorandum Decision, the Court determined that the January 2014 Board decision must be remanded on the basis "that the Board failed to reconcile a May 2005 rating decision that granted service connection for [the Veteran's cause of death] with an August 2005 decision that denied the same, thus rendering the Board's statement inadequate for judicial review."  

A decision of a duly constituted rating agency or other agency of original jurisdiction is final and binding on all VA field offices as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. § 5104.  A final and binding agency decision is not subject to revision on the same factual basis except by duly constituted appellate authorities or except as provided in 38 C.F.R. §§ 3.105 and 3.2600.  38 C.F.R. § 3.104. 

In the case of a VA decision affecting the provision of VA benefits to a claimant, VA must, on a timely basis, provide to the claimant (and to the claimant's representative) notice of such decision.  The notice must include an explanation of the procedure for obtaining review of the decision.  In any case where VA denies a benefit sought, such notice must also include (1) a statement of the reasons for the decision, and (2) a summary of the evidence considered.  38 U.S.C.A. § 5104.

In this case, the record contains a rating decision, dated in May 2005, which grants service connection for the cause of the Veteran's death.  The record does not indicate that such decision was signed or issued to the appellant, and no notice letter regarding the decision is of record.  A May 2005 internal VA email reflects confirmation that appellant was being granted service connection for the cause of the Veteran's death in the May 2005 rating decision.  Also, a May 2005 letter to the appellant reflects that she was being granted funeral costs in "the amount allowed for a veteran whose death was related to military service."   It was noted in the letter that, in making the decision, VA considered a number of factors including "[e]vidence establishing that the veteran's death was related to his service."

However, a June 2005 internal VA memorandum contains a notation that the Veteran's treatment records did not appear to reflect a cancer subject to presumptive service connection, and that treatment records should be obtained and reviewed to establish the nature of such cancer.  A June 2005 internal VA email reflects that notice sent within VA granting service connection for the cause of the Veteran's death had been "premature as the decision ha[d] not been finalized."  

Treatment records regarding the Veteran's cancer were received by VA in July 2005, and subsequently the RO promulgated an August 2005 rating decision denying service connection for the cause of the Veteran's death.  The decision was accompanied by a notification letter containing an explanation of the procedure for obtaining review of the decision, and together the rating decision and letter included a statement of the reasons for the decision a summary of the evidence considered.  The August 2005 rating decision and notice letter were sent to the appellant on August 26, 2005.  

In January 2006, the appellant sent VA a written request to "Review The Enclosed Rating Decisions" and explain the rating decision made.  She indicated that she wanted VA "To Clarify If It Is Service Connected Or Death Pension," and requested VA send her the final rating decision.  In February 2006, the RO responded, enclosing the August 2005 rating decision, and stating that the appellant had been granted death pension benefits.  The RO further stated that the May 2005 rating decision "was found to be in error before the claim was completed, and therefore that rating was never promulgated."  The appellant subsequently filed a notice of disagreement with the August 2005 denial of her claim, the RO issued a statement of the case in April 2008, and the appellant perfected her appeal of the issue in June 2008.

In this case, the Board finds that the August 2005 rating decision denying service connection for the cause of the Veteran's death constitutes a final and binding decision of the RO pursuant to 38 C.F.R. § 3.104, while the May 2005 rating decision granting service connection for the cause of the Veteran's death does not.  While the appellant was issued the May 2005 letter indicating that funeral costs were being paid in an amount based on the fact that the Veteran's death was related to service, written notification in accordance with 38 U.S.C. § 5104, as required by 38 C.F.R. § 3.104, was provided for the August 2005 rating decision only, and not the May 2005 rating decision; there is no documentation that the May 2005 decision was signed or authorized to be issued by a VA representative, or was issued or mailed at all.  Rather, the record reflects that the decision was drafted in May 2005 but that, on further consideration of the evidence, was found to be erroneous, and never promulgated.  Instead, a determination was made that service connection for the cause of the Veteran's death was not warranted, the August 2005 rating decision was drafted, and the decision, along with its accompanying notice letter, was promulgated and issued to the appellant and hence became final and binding.

Therefore, a final and binding rating decision denying service connection for the cause of the Veteran's death was issued in August 2005, which the Veteran appealed to the Board.  The Board thus properly had jurisdiction of the issue of service connection for the cause of the Veteran's death when it issued its January 2014 decision.  See 38 C.F.R. § 20.200.

As the Court's May 2015 Memorandum Decision identifies no further errors in the Board's January 2014 decision, and no new evidence has been received or issues raised that would change the Board's January 2014 determination and reasons therefore, again, such January 2014 decision is incorporated herein by reference.  Accordingly, service connection for the cause of the Veteran's death must be denied.


ORDER

Service connection for cause of the Veteran's death is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


